[Cite as Moore v. Ohio Dept. of Transp., 2010-Ohio-4225.]

                                      Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




JAMESON A. MOORE

        Plaintiff

        v.

OHIO DEPARTMENT OF
TRANSPORTATION

Case No. 2010-01832-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



         {¶ 1} On January 28, 2010 and March 16, 2010, plaintiff was ordered to either
pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with
the court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant
to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk
cc:
Jameson A. Moore                                            Ohio Department of Transportation
2779 Delcane Drive                                          1980 West Broad Street
Columbus, Ohio 43235                                        Columbus, Ohio 43223

DRB/laa
Filed 5/5/10
Sent to S.C. reporter 9/2/10